UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6843



DANA DUNNOCK,

                                           Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                            Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CR-00-593; CA-03-3297-WDQ)


Submitted:   October 25, 2004          Decided:     November 12, 2004


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dana Dunnock, Appellant Pro Se. Jane Meadowcroft Erisman, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Dana Dunnock seeks to appeal the district court’s order

denying his motion under 28 U.S.C. § 2255 (2000).                The order is not

appealable unless a circuit justice or judge issues a certificate

of appealability.       28 U.S.C. § 2253(c)(1) (2000).

               A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                       28

U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this standard by

demonstrating       that    reasonable    jurists       would      find    that    his

constitutional      claims     are   debatable    and     that   any      dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).              We have independently reviewed the

record   and     conclude     that   Dunnock   has   not    made    the    requisite

showing.

               Accordingly we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal   contentions     are    adequately    presented        in   the

materials      before   the    court    and    argument    would     not     aid   the

decisional process.



                                                                            DISMISSED




                                       - 2 -